 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JERRY GEORGE WOOD JR.,

 9                               Plaintiff,                 CASE NO. C18-983 MJP-BAT

10           v.                                             ORDER DENYING MOTION TO
                                                            RECONSIDER APPOINTMENT OF
11   DAN STITES et al.,                                     COUNSEL

12                               Defendants.

13

14          The Court DENIES plaintiff’s “Motion Seeking An Reconsideration Of Appointment Of

15   Counsel.” Dkt. 28. Motions to reconsider provide an extraordinary remedy, and should not be

16   granted, absent highly unusual circumstances. Here, plaintiff argues his lack of legal training,

17   difficulty with access to the courts, and complexity of his case put him at a disadvantage. But

18   these arguments apply to most pro se prisoner law suits and are thus not extraordinary grounds

19   for reconsideration. The Clerk shall provide a copy of this Order to plaintiff.

20          DATED this 3rd day of January, 2019.

21

22

23
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge


     ORDER DENYING MOTION TO RECONSIDER
     APPOINTMENT OF COUNSEL - 1
